1
                                                                           JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                                Case No. CV 19-07953-AB (JPRx)
11   Minden Pictures, Inc.
12                                                ORDER OF DISMISSAL FOR
                     Plaintiff,
13                                                LACK OF PROSECUTION WITHOUT
     v.                                           PREJUDICE
14
     Unitedstars International LTD et al
15                                                (PURSUANT TO LOCAL RULE 41)
                     Defendants.
16
17
18
19
20
           On December 17, 2019, the Court issued an Order to Show Cause why this case
21
     should not be dismissed for lack of prosecution. A written response to the Order to
22
     Show Cause was ordered to be filed no later than December 31, 2019. No response
23
     having been filed to the Court’s Order to Show Cause,
24
           //
25
           //
26
           //
27
           //
28
                                             1.
1          IT IS ORDERED AND ADJUDGED that the above-entitled case is dismissed,
2    without prejudice, for lack of prosecution and for failure to comply with the orders of
3    the Court, pursuant to Local Rule 41.
4
5    Dated: January 15, 2020         _______________________________________
                                     ANDRÉ BIROTTE JR.
6                                    UNITED STATES DISTRICT COURT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2.
